Order reversed on the law and facts, with costs, and verdict of the jury reinstated. Memorandum: We think the evidence in this case presented only issues of fact and we do not find the verdict of the jury to be against the weight of evidence. All concur, except Taylor, P. J., and Wheeler, J., who dissent and vote for affirmance. (Appeal from an order setting aside the verdict of a jury in favor of plaintiff and granting a new trial in a negligence action.) Present — Taylor, P. J., MeCurn, Kimball, Piper and Wheeler, JJ.